DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on June 17, 2022 regarding Application No. 16/809,424.  Applicants amended claims 1 and 20 and previously canceled claims 2 and 4.  Claims 1 and 3, and 5-20 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2019-0025424 application filed in Korea on March 5, 2019 has been filed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on June 17, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (After Final Consideration Pilot Program 2.0 Request filed on May 27, 2022) has been entered.


Response to Arguments
Applicants’ amendment to claim 20 and remark (Remarks/Arguments, p. 8) regarding objection to claim 20 is acknowledged.  In view of the amendment, the objection is withdrawn.

Applicants’ arguments filed on May 27, 2022 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

In response to Applicants’ remark regarding independent claims 1 and 20, figure 9 of Ha ‘652, and the first and second reflective mirrors (Remarks/Arguments, p. 10), the Office respectfully submits that the remark is not commensurate with the rejections (i.e., figures 1, 2A-B, and 9 and paragraphs [0046], [0052], [0057], [0063], [0068], and [0069] of Ha ‘652 were cited for teaching “a first reflective mirror configured to reflect a first image output from the first display area and incident thereto through the reference surface to the exiting surface; and a second reflective mirror configured to reflect a second image output from the second display area and incident thereto through the surface to the exiting surface” in independent claim 1).

In response to Applicants’ argument regarding Ha ‘652, “a first reflective mirror configured to reflect a first image output from the first display area and incident thereto through the reference surface to the exiting surface; and a second reflective mirror configured to reflect a second image output from the second display area and incident thereto through the first inclination surface to the exiting surface, wherein the first reflective mirror is configured to reflect the first image to the exiting surface without the first image being internally reflected, and the second reflective mirror is configured to reflect the second image to the exiting surface with the second image being internally reflected by the lens before being incident on the second reflective mirror”, and “an arrangement of different mirrors, where one is aligned and configured in such a way that it reflects images that are not internally reflected within a lens, and another mirror is aligned and configured such that it reflects images that are internally reflected within the lens” (Remarks/Arguments, p. 10), the Office respectfully disagrees and/or submits that figures 1, 2A, 2B, and 9 and paragraphs [0044], [0046], [0047], [0049], [0052], [0057], [0063], [0068], and [0069] of Ha ‘652 teach “wherein the first reflective mirror is configured to reflect the first image to the exiting surface without the first image being internally reflected by the lens before being incident on the first reflective mirror, and the second reflective mirror is configured to reflect the second image to the exiting surface” and that all features of newly amended independent claim 1 are taught and/or suggested by the cited references and as discussed, as discussed in the rejections below.

In response to Applicants’ argument regarding newly amended independent claim 20, Ha ‘652, and “the side surface comprises a first curved surface and a second curved surface, the plurality of reflective mirrors comprise: a first reflective mirror configured to reflect a first image incident thereto through the first curved surface to the exiting surface; and a second reflective mirror configured to reflect a second image incident thereto through the second curved surface to the exiting surface” (Remarks/Arguments, p. 10), the Office respectfully disagrees and/or submits that figures 1, 2A, 2B, and 9 and paragraphs [0044], [0046], [0047], [0049], [0052], [0057], [0063], [0068], and [0069] of Ha ‘652 teach “the side surface comprises a first curved surface and a second curved surface, the plurality of reflective mirrors comprise: a first reflective surface configured to reflect a first image to the exiting surface; and a second reflective mirror configured to reflect a second image to the exiting surface”.

In response to Applicants’ argument regarding Ha ‘652 and the features of newly amended independent claims 1 and 20 (Remarks/Arguments, p. 10), the Office respectfully submits that Ha ‘652 teaches the features discussed above and in the rejections below and that all features of newly amended independent claims 1 and 20 are taught and/or suggested by the references cited and/or as discussed, as discussed in the rejections below.

In response to Applicants’ arguments regarding “the other cited references, including Ellison, Haddick, Amma, Kashiwagi, and Ha ‘995”, cure, newly amended independent claims 1 and 20, motivation to modify, and allowability (Remarks/Arguments, pp. 10-11), the Office respectfully submits that all features of newly amended independent claims 1 and 20 are taught and/or suggested by the references cited and/or as discussed and the motivations to modify are as discussed, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Ellison, Haddick, Amma, Kashiwagi, and Ha ‘995 are required to cure and newly amended independent claims 1 and 20 are not allowable.

In response to Applicants’ arguments regarding dependent claims 3 and 5-19 and allowability (Remarks/Arguments, p. 11), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the references cited and as discussed and the motivations to modify are as discussed, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 3 and 5-19 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1, 3, and 5-20 are not allowable.


Claim Objections
Claim 20 is objected to because “the reflective mirrors” in the third to last line should be changed to “the plurality of reflective mirrors” for consistency with the term previously recited.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “a first curved surface and a second curved surface”, which is supported by the specification (CS1 and CS2 in figure 7D and described in paragraphs [0096] to [0099]).  The claim also recites “wherein a first reflective mirror among the plurality of reflective mirrors is configured to reflect the first image to the exiting surface without the first image being internally reflected by the lens before being incident on the first reflective mirror, and a second reflective mirror of the reflective mirrors is configured to reflect the second image to the exiting surface with the second image being internally reflected by the lens before being incident on the second reflective mirror”, which is supported by the specification (figure 3 and described in paragraphs [0067] to [0069]).  However, the specification does not appear to provide support for “a first reflective mirror configured to reflect a first image incident thereto through the first curved surface to the exiting surface; and a second reflective mirror configured to reflect a second image incident thereto through the second curved surface to the exiting surface, wherein a first reflective mirror among the plurality of reflective mirrors is configured to reflect the first image to the exiting surface without the first image being internally reflected by the lens before being incident on the first reflective mirror, and a second reflective mirror of the reflective mirrors is configured to reflect the second image to the exiting surface with the second image being internally reflected by the lens before being incident on the second reflective mirror” (i.e., 1) figure 7D images and curved surfaces applied to figure 3 reflective mirrors and reflecting (the first and second curved surfaces in figure 7D whereby the first and second images incident thereto through the respective first and second curved surfaces to the exiting surface are respectively reflected by the first and second reflective mirrors as per figure 3), or 2) figure 7D images, curved surfaces, and reflective mirrors and figure 3 reflective mirrors and reflecting of the figure 7D images (the first and second curved surfaces in figure 7D whereby the first and second images incident thereto through the respective first and second curved surfaces to the exiting surface are respectively reflected by first and second reflective mirrors, and first and second reflective mirrors respectively reflecting the first and second images of figure 7D as per figure 3)).  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is rejected because it is not clear whether: 1) “a first reflective mirror” in “a first reflective mirror among the plurality of reflective mirrors” in line 1 of the last limitation refers to the “first reflective mirror” in line 1 of the third to last limitation, and 2) “a second reflective mirror” in “a second reflective mirror of the reflective mirrors” in lines 3-4 of the last limitation refers to the “second reflective mirror” in line 1 of the second to last limitation (i.e., 1) figure 7D images and curved surfaces applied to figure 3 reflective mirrors and reflecting (the first and second curved surfaces in figure 7D whereby the first and second images incident thereto through the respective first and second curved surfaces to the exiting surface are respectively reflected by the first and second reflective mirrors as per figure 3), or 2) figure 7D images, curved surfaces, and reflective mirrors and figure 3 reflective mirrors and reflecting of the figure 7D images (the first and second curved surfaces in figure 7D whereby the first and second images incident thereto through the respective first and second curved surfaces to the exiting surface are respectively reflected by first and second reflective mirrors, and first and second reflective mirrors respectively reflecting the first and second images of figure 7D as per figure 3)).  The Office suggests “the first reflective mirrorthe second reflective mirror


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in US 2018/0292652 A1 (hereinafter Ha ‘652) in view of Ellison et al. in US 2019/0107662 A1 (hereinafter Ellison), in further view of Haddick in US 2019/0025589 A1 (hereinafter Haddick), and in further view of Ha et al. in US 2019/0204600 A1 (hereinafter Ha ‘600).

Regarding claim 1, Ha ‘652 teaches:
A display device (i.e., a see through head mounted display device; see FIG. 1, [0044], and [0055]-[0057], see also FIGs. 2A, 2B, and 9 and [0003]) comprising:  
a lens module comprising a lens and a reflective module comprising a plurality of reflective mirrors in the lens (a lens module 400 comprising a lens, i.e., 400, and a reflective module comprising a plurality of reflective mirrors 200 in the lens, i.e., 400; see FIGs. 1, 2A, and 2B, [0044], [0047], [0049], [0052], [0053], [0056], and [0057] - the embodiments are interchangeable because they both provide more than one reflective mirror, see also FIG. 9 and [0069]); and 
a display module on at least one side surface of the lens, the display module being configured to display an image and comprising a light emitting element (a display module 100 on at least one side surface of the lens, i.e., 400, the display module 100 being configured to display an image and comprising a light emitting element, i.e., of display module 100; see FIG. 1 and [0046], see also FIG. 9), the lens (the lens, i.e., 400; FIG. 1) comprising: 
a side surface facing the display module and configured to receive the image (a side surface facing the display module 100 and configured to receive the image; FIG. 1, [0047], and [0057], see also FIG. 9); and 
an exiting surface configured to emit the image reflected by the reflective module (an exiting surface configured to emit the image reflected by the reflective module 200; FIG. 1 and [0057], see also FIG. 9),
wherein the display module follows a contour of a reference surface and a first surface (the display module 100 follows a contour of a reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, and a first surface, i.e., surface below the lower dotted line on lens, i.e., 400; FIG. 9 and [0068]),
the display module comprises a first display area corresponding to the reference surface and a second display area corresponding to a surface (the display module 100 comprises a first display area corresponding to the reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, and a second display area corresponding to a surface; see FIG. 9, [0046], [0068], and [0069], see also FIGs. 1, 2A, and 2B - the embodiments are interchangeable because they both provide more than one reflective mirror, [0052], and [0063]), 
the plurality of reflective mirrors comprise (the plurality of reflective mirrors 200 comprise; see FIGs. 1, 2A, and 2B, [0044], [0047], [0049], and [0052] - the embodiments are interchangeable because they both provide more than one reflective mirror, see also FIG. 9 and [0069]):  
a first reflective mirror configured to reflect a first image output from the first display area and incident thereto through the reference surface to the exiting surface (a first reflective mirror 200 configured to reflect a first image output from the first display area and incident thereto through the reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, to the exiting surface; FIG. 9, [0047], [0049], and [0068], see also FIG. 1 and [0057]); and 
a second reflective mirror configured to reflect a second image output from the second display area and incident thereto through the surface to the exiting surface (a second reflective mirror 200 configured to reflect a second image output from the second display area and incident thereto through the surface to the exiting surface; see FIG. 9, [0046], [0047], [0049], [0052], [0063], [0068], and [0069], see also FIGs. 1, 2A, and 2B - the embodiments are interchangeable because they both provide more than one reflective mirror and [0063]), wherein the first reflective mirror is configured to reflect the first image to the exiting surface without the first image being internally reflected by the lens before being incident on the first reflective mirror (wherein the first reflective mirror 200 is configured to reflect the first image to the exiting surface without the first image being internally reflected by the lens, i.e., 400, before being incident on the first reflective mirror 200; see FIG. 9 and [0068], see also FIG. 1, [0044], [0047], [0049], and [0057]), and the second reflective mirror is configured to reflect the second image to the exiting surface (and the second reflective mirror 200 is configured to reflect the second image to the exiting surface; see FIGs. 1, 2A, 2B, and 9  - the embodiments are interchangeable because they both provide more than one reflective mirror, [0044], [0046], [0047], [0049], [0052], [0057], [0063], [0068], and [0069]). 
	However, it is noted that Ha ‘652 does not teach:
wherein the side surface comprises one or more inclination surfaces,
wherein the side surface comprises: 
a reference surface; and 
a first inclination surface inclined at a first angle with respect to the reference surface, 
wherein a shape of the display module follows a contour of the reference surface and the first inclination surface,
the display module comprises a second display area corresponding to the first inclination surface, 
a second reflective mirror configured to reflect a second image output from the second display area and incident thereto through the first inclination surface to the exiting surface.
	Ellison teaches:
a side surface comprises one or more inclination surfaces (a side surface 211 and 215 comprises one or more inclination surfaces 215; FIG. 2 and [0031]),
wherein the side surface (the side surface 211 and 215; FIG. 2 and [0031]) comprises: 
a reference surface (a reference surface 211; FIG. 2 and [0031]); and 
a first inclination surface inclined at a first angle with respect to the reference surface (a first inclination surface 215 inclined at a first angle with respect to the reference surface 211; FIG. 2 and [0031]), 
a contour of the reference surface and the first inclination surface (a contour of the reference surface 211 and the first inclination surface 215; see FIG. 2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the side surface taught by Ha ‘652 to include: the features taught by Ellison, in order to provide “[lighting] comprising a thin light guide plate and a light coupling unit for increasing optical coupling efficiency.”  (Ellison: [0002]).
	However, it is noted that Ha ‘652 as modified by Ellison does not teach:
wherein a shape of the display module follows a contour of the reference surface and the first inclination surface.
	Haddick teaches:
wherein a shape of a display module follows a contour of a reference surface and a first surface (wherein a shape of a display module 18902 follows a contour of a reference surface, i.e., middle portion of top surface of lens, i.e., 16920, to the left and right of middle first optical axis 16946, and a first surface, i.e., portion of top surface of lens, i.e., 16920, to the right of right first optical axis 16946; FIG. 189, [0674], and [0731]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display module taught by Ha ‘652 as modified to include: the feature taught by Haddick, such that Ha ‘652 as modified teaches: wherein the side surface comprises one or more inclination surfaces (the side surface taught by Ha ‘652 combined with the side surface and one or more inclination surfaces taught by Ellison), wherein the side surface comprises (the side surface taught by Ha ‘652 combined with the side surface taught by Ellison): a reference surface (reference surface taught by Ha ‘652 combined with the reference surface taught by Ellison); and a first inclination surface inclined at a first angle with respect to the reference surface (first surface and reference surface taught by Ha ‘652 combined with the first inclination surface, first angle, and reference surface taught by Ellison), wherein a shape of the display module follows a contour of the reference surface and the first inclination surface (the display module, contour, reference surface, and first surface taught by Ha ‘652 combined with the contour, reference surface, and the first inclination surface taught by Ellison and the shape, display module, contour, reference surface, and first surface taught by Haddick), the display module comprises a first display area corresponding to the reference surface and a second display area corresponding to the first inclination surface (the display module, first and second display areas, reference surface, and surface taught by Ha ‘652 combined with the first inclination surface taught by Ellison and the shape, display module, contour, reference surface, and first surface taught by Haddick; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended purpose), the plurality of reflective mirrors comprise (the plurality of reflective mirrors taught by Ha ‘652): a first reflective mirror configured to reflect a first image output from the first display area and incident thereto through the reference surface to the exiting surface (the first reflective mirror, first image, first display area, reference surface, and exiting surface taught by Ha ‘652 combined with the reference surface taught by Ellison ); and 
a second reflective mirror configured to reflect a second image output from the second display area and incident thereto through the first inclination surface to the exiting surface (the second reflective mirror, second image, second display area, surface, and exiting surface taught by Ha ‘652 combined with the first inclination surface taught by Ellison and the shape, display module, contour, reference surface, and first surface taught by Haddick; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended purpose), in order to provide a distance between a display module and the top of a lens to be a constant and to provide a change in MTF.  (Haddick: [0731] and [0732]).
	However, it is noted that Ha ‘652 as modified by Ellison and Haddick does not teach:
the second reflective mirror is configured to reflect the second image to the exiting surface with the second image being internally reflected by the lens before being incident on the second reflective mirror.
	Ha ‘600 teaches:
a second reflective mirror is configured to reflect a second image to an exiting surface with the second image being internally reflected by a lens before being incident on the second reflective mirror (a second reflective mirror 32 is configured to reflect a second image to an exiting surface with the second image being internally reflected by a lens, i.e., 28, before being incident on the second reflective mirror 32; FIG. 4B, [0031], [0033], and [0041], see also FIGs. 2 and 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the second reflective mirror taught by Ha ‘652 as modified to include: the features taught by Ha ‘600, such that Ha ‘652 as modified teaches: the second reflective mirror is configured to reflect the second image to the exiting surface with the second image being internally reflected by the lens before being incident on the second reflective mirror (second reflective mirror, second image, exiting surface, and lens taught by Ha ‘652 as modified combined with the second reflective mirror, second image, exiting surface, internally reflected, and lens taught by Ha ‘600), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display device taught by Ha ‘652 as modified is comparable to the display device taught by Ha ‘600 (see [0031]) because they are display devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Ha ‘652 as modified to include: the features taught by Ha ‘600, with the predictable result of providing a display device.

	Regarding claim 3, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 1, wherein the first inclination surface is between the reference surface and the exiting surface (Ha ‘652: FIGs. 1 and 9, [0057], and [0068] (a first surface, i.e., surface below the lower dotted line on lens, i.e., 400, is between a reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, and an exiting surface); Ellison: FIG. 2 and [0031] (first inclination surface 215 is between the reference surface 211 and an exiting surface 212)).  
	The motivation to combine the references is as discussed in claim 1 above.

Regarding claim 5, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 1, wherein the first reflective mirror and the second reflective mirror are inclined at different angles from each other (Ha ‘652: the first reflective mirror 200 and the second reflective mirror 200 are inclined at different angles from each other; FIGs. 1-4, [0044], [0047], [0049], [0052], [0062], and [0063]).  
	Regarding claim 7, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 1, wherein the side surface further comprises a second inclination surface inclined at a second angle with respect to the reference surface (Ha ‘652: FIGs. 1 and 9 and [0068] (a side surface further comprises a second surface, i.e., surface above the upper dotted line on lens, i.e., 400); Ellison: FIG. 2 and [0031] (side surface 211 and 215 further comprises a second inclination surface 215 inclined at a second angle with respect to the reference surface 211)).  
	The motivation to combine the references is as discussed in claim 1 above.

	Regarding claim 12, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 1, wherein the reference surface is substantially perpendicular to the exiting surface (Ha ‘652: FIG. 1 (a side surface is substantially perpendicular to the exiting surface); Ellison: FIG. 2 and [0031] (reference surface 211 is substantially perpendicular to an exiting surface 212; note: “substantially perpendicular” is interpreted as perpendicular subject to variations in manufacturing).  
	The motivation to combine the references is as discussed in claim 1 above.

Regarding claim 18, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 1, wherein the display module comprises an organic light emitting display device (Ha ‘652: FIG. 1 and [0046], see also FIG. 9 (the display module 100); Haddick: FIG. 189 and [0731] (a display module 18902 comprises an organic light emitting display device); also, it is noted that the claimed features are well-known in the art).
	The motivation to combine the references is as discussed in claim 1 above.
Claims 6, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘652 in view of Ellison, in further view of Haddick, in further view of Ha ‘600, and in further view of Amma et al. in US 2020/0278483 A1 (hereinafter Amma).

Regarding claim 6, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 1.  
	However, it is noted that Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 does not teach:
wherein the reference surface and the first inclination surface have a surface roughness equal to or smaller than about 10 nm.
	Amma teaches:
a surface has a surface roughness equal to or smaller than about 10 nm ([0042]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the reference surface and the first inclination surface taught by Ha ‘652 as modified to include: the features taught by Amma, such that Ha ‘652 as modified teaches: wherein the reference surface and the first inclination surface have a surface roughness equal to or smaller than about 10 nm (Ha ‘652: FIG. 9 and [0068] (reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, and first surface, i.e., surface below the lower dotted line on lens, i.e., 400); Ellison: FIG. 2 and [0031] (reference surface 211 and first inclination surface 215); Amma: [0042] (surface has a surface roughness equal to or smaller than about 10 nm); note: “about 10 nm” is interpreted as 10 nm subject to variations in manufacturing), in order to obtain desired light guide properties.  (Amma: [0042]).


Regarding claim 11, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 7.
	However, it is noted that Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 does not teach:
wherein the reference surface, the first inclination surface, and the second inclination surface have a surface roughness equal to or smaller than about 10 nm.
	Amma teaches:
a surface has a surface roughness equal to or smaller than about 10 nm ([0042]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the reference surface, first inclination surface, and second inclination surface taught by Ha ‘652 as modified to include: the features taught by Amma, such that Ha ‘652 as modified teaches: wherein the reference surface, the first inclination surface, and the second inclination surface have a surface roughness equal to or smaller than about 10 nm (Ha ‘652: FIG. 9 and [0068] (reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, first surface, i.e., surface below the lower dotted line on lens, i.e., 400, and second surface, i.e., surface above the upper dotted line on lens, i.e., 400); Ellison: FIG. 2 and [0031] (reference surface 211, first inclination surface 215, and second inclination surface 215); Amma: [0042] (surface has a surface roughness equal to or smaller than about 10 nm); note: “about 10 nm” is interpreted as 10 nm subject to variations in manufacturing), in order to obtain desired light guide properties.  (Amma: [0042]).

	Regarding claim 19, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 1.

	However, it is noted that Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 does by not teach:
wherein the display module comprises a flexible display module.
	Amma teaches:
a display module comprises a flexible display module (a display module 20 comprises a flexible display module; FIG. 2, [0142], [0145], and [0146]; also, it is noted that the claimed features are well-known in the art).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display module taught by Ha ‘652 as modified to include: the features taught by Amma, such that Ha ‘652 as modified teaches: the claimed features, in order to provide a flexible display.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘652 in view of Ellison, in further view of Haddick, in further view of Ha ‘600, and in further view of Kashiwagi et al. in US 2004/0264162 A1 (hereinafter Kashiwagi).

Regarding claim 8, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 7, wherein the first inclination surface is between the reference surface and the exiting surface (Ha ‘652: FIGs. 1 and 9 and [0057] (a first surface, i.e., surface below the lower dotted line on lens, i.e., 400, is between a reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, and an exiting surface); Ellison: FIG. 2 and [0031] (first inclination surface 215 is between reference surface 211 and an exiting surface 212)).
	The motivation to combine the references is as discussed in claim 1 above.
	However, it is noted that Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 does not teach:
wherein the first and second inclination surfaces are between the reference surface and the exiting surface, and the second angle is greater than the first angle.  
	Kashiwagi teaches:
first and second inclination surfaces are between a reference surface and an exiting surface, and a second angle is greater than a first angle (first and second inclination surfaces 102iii and 102iv are between a reference surface 101 and an exiting surface 2C, and a second angle (second inclination surface 102iv inclined at a second angle with respect to the reference surface 101) and a first angle (first inclination surface 102iii inclined at a first angle with respect to the reference surface 1010); Fig. 10, [0040], and [0055] – i.e., first and second angles such that the second angle is greater than the first angle).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first and second inclination surfaces and first and second angles taught by Ha ‘652 as modified to include: the features taught by Kashiwagi, such that Ha ‘652 as modified teaches: the claimed features, in order to provide uniform luminance.  (Kashiwagi: [0010]).

Regarding claim 9, Ha ‘652 as modified by Ellison, Haddick, Ha ‘652, and Kashiwagi teaches:
The display device of claim 8, wherein the display module further comprises a third display area corresponding to the second inclination surface (Ha ‘652: see FIG. 9, [0046], [0068], and [0069] (the display module 100 comprises a third display area corresponding to another surface), see also FIGs. 1, 2A, and 2B - the embodiments are interchangeable because they both provide more than one reflective mirror, [0052], and [0063]; Ellison: FIG. 2 and [0031] (a second inclination surface 215); Haddick: (FIG. 189, [0674], and [0731] (a shape of a display module 18902 follows a contour of a reference surface, i.e., middle portion of top surface of lens, i.e., 16920, to the left and right of middle first optical axis 16946, and a first surface, i.e., portion of top surface of lens, i.e., 16920, to the right of right first optical axis 16946 and a second surface, i.e., portion of top surface of lens, i.e., 16920, to the left of left first optical axis 16946); it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended purpose),
the reflective mirrors (Ha ‘652: FIGs. 1, 2A, and 2B, [0047], [0049], [0052], and [0057] (the reflective mirrors 200) - the embodiments are interchangeable because they both provide more than one reflective mirror) further comprise:  
a third reflective mirror configured to reflect a third image output from the third display area and incident thereto through the second inclination surface to the exiting surface (Ha ‘652: FIGs. 1, 2A, and 2B, [0044], [0046], [0047], [0049], [0052], [0057], and [0063] (a third reflective mirror 200 configured to reflect a third image output from the third display area and incident thereto through a side surface to the exiting surface) - the embodiments are interchangeable because they both provide more than one reflective mirror, see also FIG. 9, [0068], and [0069] (second surface, i.e., surface above the upper dotted line on lens, i.e., 400); Ellison: FIG. 2 and [0031] (reference surface 211 and exiting surface 212); Haddick: (FIG. 189, [0674], and [0731] (a shape of a display module 18902 follows a contour of a reference surface, i.e., middle portion of top surface of lens, i.e., 16920, to the left and right of middle first optical axis 16946, and a first surface, i.e., portion of top surface of lens, i.e., 16920, to the right of right first optical axis 16946 and a second surface, i.e., portion of top surface of lens, i.e., 16920, to the left of left first optical axis 16946); it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended purpose).  
	The motivations to combine the references are as discussed in claim 1 above.

Regarding claim 10, Ha ‘652 as modified by Ellison, Haddick, Ha ‘652, and Kashiwagi teaches:
The display device of claim 9, wherein the first, second, and third reflective mirrors are inclined at different angles from each other (Ha ‘652: FIGs. 1-4, [0044], [0047], [0049], [0052], [0062], and [0063] (first, second, and third reflective mirrors 200 are inclined at different angles from each other)).  


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘652 in view of Ellison, in further view of Haddick, in further view of Ha ‘600, and in further view of Ha in US 2020/0386995 A1 (hereinafter Ha ‘995).

Regarding claim 13, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 teaches:
The display device of claim 1, wherein the lens comprises (Ha ‘652: FIG. 1, [0044], [0056], and [0057] (the lens, i.e., 400); Haddick: FIG. 189 and [0731] (i.e., a lens 16920)): 
a first lens (Haddick: FIG. 189 and [0731] (one of lens, i.e., 16920)); and 
a second lens (Haddick: FIG. 189 and [0731] (other of lens, i.e., 16920)).  
	The motivation to combine the references is as discussed in claim 1 above.
	However, it is noted that Ha ‘652 as modified by Ellison, Haddick, and Ha ‘600 does not teach:
a second lens coupled to the first lens, and the reflective module is between the first lens and the second lens.
	Ha ‘995 teaches:
a lens (a lens 12; FIGs. 1 and 2(a)-(d) and [0072]) comprises: 
a first lens (a first lens 121; FIGs. 2(a)-(c) and [0079]); and 
a second lens coupled to the first lens, and a reflective module is between the first lens and the second lens (a second lens 122 coupled to the first lens 121, and a reflective module 11 is between the first lens 121 and the second lens 122; FIGs. 2(a)-(d), [0079], and [0088]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the lens taught by Ha ‘652 as modified to include: the features taught by Ha ‘995, such that Ha ‘652 as modified teaches: the claimed features, in order to manufacture an optical device (Ha ‘995: [0077]).

Regarding claim 14, Ha ‘652 as modified by Ellison, Haddick, Ha ‘600, and Ha ‘995 teaches:
The display device of claim 13, wherein the first lens comprises a first coupling surface to be coupled to the second lens, the second lens comprises a second coupling surface facing the first coupling surface, and the reflective module is on one of the first and second coupling surfaces (Ha ‘652: FIG. 1 and [0047] (reflective module 200); Haddick: FIG. 189 and [0731] (the first lens, i.e., one of lens, i.e., 16920, and the second lens, i.e., other of lens, i.e., 16920); Ha ‘995: FIGs. 2(a)-(c) and [0079],  [0082], and [0088] (first lens 121 comprises a first coupling surface 211 to be coupled to a second lens 122, the second lens 122 comprises a second coupling surface 221 facing the first coupling surface 211, and a reflective module 11 is on one of the first and second coupling surfaces 211 and 221)).  
	The motivations to combine the references are as discussed in claims 1 and 13 above.

Regarding claim 15, Ha ‘652 as modified by Ellison, Haddick, Ha ‘600, and Ha ‘995 teaches:
The display device of claim 14, wherein the lens further comprises an adhesive layer between the first coupling surface and the second coupling surface to couple the first and second lenses (Ha ‘652: FIG. 1, [0056], and [0057] (the lens, i.e. 400); Haddick: FIG. 189 and [0731] (lens, i.e., 16920, and the first and second lenses, i.e., one and the other of lens, i.e., 16920)); Ha ‘995: FIGs. 1, 2(a), (c), and (d), [0072], [0079], [0082], [0088], and [0089] (a lens 12 further comprises an adhesive layer 320 between a first coupling surface 211 and a second coupling surface 221 to couple first and second lenses 121 and 122)).  
	The motivations to combine the references are as discussed in claims 1 and 13 above.

Regarding claim 16, Ha ‘652 as modified by Ellison, Haddick, Ha ‘600, and Ha ‘995 teaches:
The display device of claim 14, wherein each of the first and second coupling surfaces has a curved shape (Ha ‘995: FIGs. 2(a) and 6, [0082], [0088], and [0121] (each of first and second coupling surfaces 211 and 221 has a curved shape) - the embodiments are interchangeable because they are both used to manufacture an optical device).
	The motivation to combine the references is as discussed in claim 13 above.
Regarding claim 17, Ha ‘652 as modified by Ellison, Haddick, Ha ‘600, and Ha ‘995 teaches:
The display device of claim 14, wherein each of the first and second coupling surfaces comprises a plurality of inclination surfaces, and the inclination surfaces have different inclination angles from each other (Ha ‘995: FIGs. 2(a) and 8(a), [0083], [0084], and [0129] (each of first and second coupling surfaces 211 and 221 comprises a plurality of inclination surfaces, and the inclination surfaces have different inclination angles from each other – i.e., different inclination angles determined according to the locations of the reflective units 11 relative to the pupil) - the embodiments are interchangeable because they are both used to manufacture an optical device).  
	The motivation to combine the references is as discussed in claim 13 above.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘652 in view of Haddick, in further view of Ha ‘600.

Regarding claim 20, Ha ‘652 teaches:
A display device (i.e., a see through head mounted display device; see FIG. 9, [0044], and [0055]-[0057], see also FIGs. 1, 2A, and 2B and [0003]) comprising: 
a lens module comprising a lens and a reflective module comprising a plurality of reflective mirrors in the lens (a lens module 400 comprising a lens, i.e., 400, and a reflective module comprising a plurality of reflective mirrors 200 in the lens, i.e., 400; see FIGs. 9, 2A, and 2B, [0044], [0047], [0049], [0052], [0053], [0056], [0057], and [0069] - the embodiments are interchangeable because they both provide more than one reflective mirror, see also FIG. 1); and 
a display module on at least one side surface of the lens, the display module being configured to display images (a display module 100 on at least one side surface of the lens, i.e., 400, the display module 100 being configured to display images; FIG. 9 and [0046], see also FIG. 1), the lens (the lens, i.e., 400; FIG. 9, see also FIG. 1) comprising: 
a side surface facing the display module and configured to receive one or more of the images (a side surface facing the display module 100 and configured to receive one or more of the images; FIG. 9, [0046], [0047], and [0057], see also FIG. 1);  and 
an exiting surface configured to emit the images reflected by the reflective module, wherein the side surface comprises a first curved surface and a second curved surface (an exiting surface configured to emit the images reflected by the reflective module 200, wherein the side surface comprises a first curved surface and a second curved surface; FIG. 9, annotated FIG. 9 below, [0046], [0057], and [0068]), and the display module follows a contour of the first and second curved surfaces such that a contour of the display module corresponds to corresponding positions and angles of the plurality of reflective mirrors (the display module 100 follows a contour of the first and second curved surfaces such that a contour of the display module 100 corresponds to corresponding positions and angles of the plurality of reflective mirrors 200; FIGs. 9, 1, 2A, and 2B - the embodiments are interchangeable because they both provide more than one reflective mirror, [0044], [0046], [0047], [0049], [0052], [0053], [0056], [0057], [0063], [0068], and [0069]),
the plurality of reflective mirrors comprise (the plurality of reflective mirrors 200; FIGs. 9, 1, 2A, and 2B - the embodiments are interchangeable because they both provide more than one reflective mirror, [0044], [0047], [0049], [0052], and [0069]): 
a first reflective mirror configured to reflect a first image to the exiting surface (a first reflective mirror 200 configured to reflect a first image to the exiting surface; FIG. 9, [0047], and [0049], see also FIGs. 1, 2A, and 2B - the embodiments are interchangeable because they both provide more than one reflective mirror, [0044], [0052], [0057], and [0069]); and 
a second reflective mirror configured to reflect a second image to the exiting surface (a second reflective mirror 200 configured to reflect a second image to the exiting surface; see FIGs. 1, 2A, 2B, and 9 - the embodiments are interchangeable because they both provide more than one reflective mirror, [0044], [0046], [0047], [0049], [0052], [0057], [0063], [0068], and [0069]),
wherein a first reflective mirror among the plurality of reflective mirrors is configured to reflect the first image to the exiting surface without the first image being internally reflected by the lens before being incident on the first reflective mirror (wherein a first reflective mirror 200 among the plurality of reflective mirrors 200 is configured to reflect the first image to the exiting surface without the first image being internally reflected by the lens, i.e., 400, before being incident on the first reflective mirror 200; see FIGs. 9, 1, 2A, and 2B  - the embodiments are interchangeable because they both provide more than one reflective mirror, [0044], [0047], [0049], [0052], [0057], [0068], and [0069]), and a second reflective mirror of the reflective mirrors is configured to reflect the second image to the exiting surface (and a second reflective mirror 200 of the reflective mirrors 200 is configured to reflect the second image to the exiting surface; see FIGs. 1, 2A, 2B, and 9  - the embodiments are interchangeable because they both provide more than one reflective mirror, [0044], [0047], [0049], [0052], [0057], [0063], [0068], and [0069]).

    PNG
    media_image1.png
    689
    817
    media_image1.png
    Greyscale

However, it is noted that Ha ‘652 does not teach:
a shape of the display module follows a contour of the first and second curved surfaces,
a first reflective mirror configured to reflect a first image incident thereto through the first curved surface to the exiting surface; and 
a second reflective mirror configured to reflect a second image incident thereto through the second curved surface to the exiting surface.
	Haddick teaches:
a shape of a display module follows a contour of first and second curved surfaces (a shape of display module 18902 follows a contour of first and second curved surfaces, i.e., top side surface of a lens, i.e., 16920; FIG. 189, annotated FIG. 189 below, and [0731]),
a first image incident thereto through the first curved surface (a first image incident thereto through the first curve surface; see FIG. 189, annotated FIG. 189 below, and [0731]); and 
a second image incident thereto through the second curved surface (a second image incident thereto through the first curve surface; see FIG. 189, annotated FIG. 189 below, and [0731]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display module taught by Ha ‘652 to include: the features taught by Haddick, such that Ha ‘652 as modified teaches: a shape of the display module follows a contour of the first and second curved surfaces such that a contour of the display module corresponds to corresponding positions and angles of the plurality of reflective mirrors (display module, contours, first and second curved surfaces, positions and angles, and plurality of reflective mirrors taught by Ha ‘652 combined with the shape, display module, contour, and first and second curved surface taught by Haddick), a first reflective mirror configured to reflect a first image incident thereto through the first curved surface to the exiting surface (first reflective mirror, first image, first curved surface, and exiting surface taught by Ha ‘652 combined with the first image and first curved surface taught by Haddick; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended purpose); and a second reflective mirror configured to reflect a second image incident thereto through the second curved surface to the exiting surface (second reflective mirror, second image, second curved surface, and exiting surface taught by Ha ‘652 combined with the second image and second curved surface taught by Haddick; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended purpose), in order to provide a distance between a display module and the top of a lens to be a constant, to provide a change in MTF, and to provide images through curved surfaces.  (Haddick: see FIG. 189, [0731], and [0732])
	However, it is noted that Ha ‘652 as modified by Haddick does not teach:
a second reflective mirror of the reflective mirrors is configured to reflect the second image to the exiting surface with the second image being internally reflected by the lens before being incident on the second reflective mirror.
	Ha ‘600 teaches:
a second reflective mirror is configured to reflect a second image to an exiting surface with the second image being internally reflected by a lens before being incident on the second reflective mirror (a second reflective mirror 32 is configured to reflect a second image to an exiting surface with the second image being internally reflected by a lens, i.e., 28, before being incident on the second reflective mirror 32; FIG. 4B, [0031], [0033], and [0041], see also FIGs. 2 and 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Ha ‘652 as modified to include: the features taught by Ha ‘600, such that Ha ‘652 as modified teaches: a second reflective mirror of the reflective mirrors is configured to reflect the second image to the exiting surface with the second image being internally reflected by the lens before being incident on the second reflective mirror (second reflective mirror, reflective mirrors, second image, exiting surface, and lens taught by Ha ‘652 as modified combined with the second reflective mirror, second image, exiting surface, internally reflected, and lens taught by Ha ‘600), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display device taught by Ha ‘652 as modified is comparable to the display device taught by Ha ‘600 (see [0031]) because they are display devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Ha ‘652 as modified to include: the features taught by Ha ‘600, with the predictable result of providing a display device.

    PNG
    media_image2.png
    750
    773
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/62022B